Citation Nr: 0800042	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-37 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The appellant maintains that her husband, who died in October 
1989, had recognized service with the United States Armed 
Forces.  Consequently, the appellant contends that she is 
eligible for VA death benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that the 
appellant's late husband did not have qualifying service in 
order to be eligible for VA benefits.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the documents submitted by the appellant are not adequate to 
prove such service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In Palor v. Nicholson, the Court found that the VCAA applied 
to the issue of veteran status and that VA must tailor the 
notice to the claimant.  Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007), See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was provided with a March 2004 VCAA 
notification letter.  This letter addressed what the evidence 
must show in order to substantiate a claim for death pension 
benefits and a claim for service connection for cause of 
death.  The letter did not specifically address the issue of 
showing that the appellant's deceased husband had qualifying 
service.

The RO sent a July 2006 letter that informed the appellant 
that, although the NPRC was not able to identify any records 
pertaining to the appellant's deceased husband, she could 
still send in evidence to support the claim.  The letter 
outlined the evidence that would show qualifying service.  
This letter, however, was not timely.  See Pelegrini II, 
supra.  In addition, the appellant was not provided with 
Dingess compliant notice

With respect to any deficiency in the content or timing of 
the notice furnished to the appellant, as explained in more 
detail below, given the NPRC's finding that the appellant's 
husband did not have qualifying service and the absence of 
any competent or credible evidence of such service, a remand 
for further development could not possibly change the outcome 
of the decision, and therefore, the errors noted above were 
non-prejudicial.  See Palor, supra.  Thus, a remand in not 
required and the Board will proceed to the merits of the 
decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The RO obtained a certification from the service department 
showing that the appellant's late husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The Board highlights that VA may accept United 
States service department documents or seek certification of 
service, but once certification is received, VA is bound by 
that certification.  See Palor, supra (citing Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  The Court in Palor 
stated:  "Therefore, in assessing whether the appellant was 
prejudiced by VA's failure to notify him of the various 
methods available for proving Philippine veteran status, the 
Court can conclude only that because the appellant is 
currently ineligible for VA benefits as a matter of law based 
on the NPRC's refusal to certify the appellant's service, he 
was not prejudiced by the section 5103(a) notice error."  In 
essence, a VCAA notification error is non-prejudicial where 
the appellant was not entitled to benefit as a matter of law.  
See Valiao v. Princip, 17 Vet. App. 229 (2003).  In view of 
the foregoing, no further development is warranted.



Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included. 38 C.F.R. § 3.40(d).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department". As discussed above, however, the Court 
has recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, supra (citing Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).  

Factual Background & Analysis

The appellant claims basic eligibility for VA benefits based 
on her late husband's service during World War II.   The 
appellant has asserted that her late husband was a Prisoner 
of War (POW) and served with the U.S. Armed Forces of the Far 
East (USAFFE).  The appellant has submitted documents in 
support of her claim, including a certificate from the Office 
of the Adjutant General of the Armed Forces of the 
Philippines.  None of these documents were issued by a United 
States service department.

The NPRC certified in April 2004 that the appellant's late 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

While the appellant maintains that she is entitled to VA 
benefits based on her late husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II, in reviewing the evidence that she has 
submitted in support of her claim, the Board finds no 
document from a United States service department confirming 
such service.  See 38 C.F.R. § 3.203(a).

The Board reiterates that the evidence the appellant had 
previously submitted fails to show that her husband had 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  See 38 C.F.R. § 3.203(a).

In view of the binding certification of the NPRC, the Board 
must find that the appellant's late husband did not have the 
type of qualifying service that would confer upon her basic 
eligibility for VA benefits.  Accordingly, the appellant's 
appeal is denied.


ORDER

The appeal for basic eligibility for VA death benefits is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


